Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 46-51 and 57-58 are allowed.
The following is an examiner’s statement of reasons for allowance: Instant claims recite dimethyl fumarate as the only active agent and in 50-90%by weight of an oral pharmaceutical composition, and the composition further comprising one or more enteric coating polymers. The closest prior art of record (US 6509376) does not teach or suggest employing the high amounts of dimethyl fumarate and further as the only fumaric acid ester in an enteric coated oral composition. Applicants have provided a comparison in the Declaration of Kevin Shakesheff (submitted on IDS dated 7/29/19 – considered by the Examiner) to show that none of the teachings of US 6509376 to Joshi or other related Joshi patents (US 6355676, 6436992 and 7320999) exemplify or suggest increasing the concentration of dimethyl fumarate to the claimed amounts, and instead the references only teach as high as 40% of dimethyl fumarate. Further, applicants also provide evidence that the prior art formulations are coated with enteric coated formulations so as to avoid release in the stomach but release in high concentrations in the intestine (page 8 of the response dated 11/3/20), causing intestinal irritation. Whereas instant claimed composition provides at the most 35% of the release within first 2 hours under acidic conditions, but providing a delayed release of the drug after 2 hours at a pH of 6.5 (as seen in Report on Clinical Study 102). Applicants show that the instant formulation also provide lower gastrointestinal irritation . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611